Citation Nr: 1031561	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating 
for service-connected bilateral hearing loss, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected bilateral hearing loss.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Procedural History

Service connection for bilateral hearing loss was granted in a 
November 1984 rating decision; a 20 percent disability rating was 
assigned.  By a rating decision in October 1993, the 20 percent 
rating was increased to 30 percent, effective from February 1992.

In February 2006, the Veteran filed a claim of entitlement to an 
increased disability rating for his bilateral hearing loss.  A 
May 2006 rating decision proposed to reduce the Veteran's 30 
percent disability rating to 20 percent disabling.  Later, a 
September 2006 rating decision proposed to reduce the Veteran's 
disability rating from 30 percent to a noncompensable disability 
rating.  A March 2007 rating decision implemented this proposal.  
The Veteran filed a Notice of Disagreement (NOD) in April 2007.  
In a November 2007 Statement of the Case (SOC) and in a  
subsequent November 2007 rating decision implementing this 
finding, the RO restored a 20 percent disability rating for 
bilateral hearing loss on the basis of 38 C.F.R. § 3.951, stating 
that the Veteran had a protected rating, in that he had been in 
receipt of at least a 20 percent rating for his bilateral hearing 
loss for over 20 years.  The Veteran timely perfected his appeal 
in November 2007.

In March 2010, the Veteran participated in a Travel Board hearing 
with the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the Veteran's claims file.
Additionally Submitted Evidence

Shortly after the March 2010 hearing, the Veteran submitted 
additional medical evidence directly to the Board.  The Veteran 
specifically waived local consideration of this evidence by the 
RO by written waiver.  See 38 C.F.R. § 20.1304 (2009).

Issue Subject to Remand

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if any further 
action on his part is required.


FINDINGS OF FACT

1.  A 30 percent evaluation for bilateral hearing loss was in 
effect from February 1, 1992; a period of greater than five 
years.

2.  The Veteran filed his claim of entitlement to an increased 
disability rating for bilateral hearing loss in February 2006; a 
May 2006 rating decision proposed to reduce the disability rating 
from 30 percent to 20 percent disabling; a September 2006 rating 
decision proposed to reduce the disability rating from 30 percent 
to noncompensable; and the March 2007 rating decision implemented 
this reduction.

3.  In November 2007, a rating decision restored a 20 percent 
disability rating for bilateral hearing loss, effective June 1, 
2007, on the basis of 38 C.F.R. § 3.951, i.e., because the 
Veteran had been in receipt of at least a 20 percent disability 
rating for 20 years or more.

4.  Both the September 2006 rating decision (proposing the 
reduction of the bilateral hearing loss rating from 30 percent 
disabling to noncompensable) and the November 2007 rating 
decision (restoring a 20 percent disability rating for bilateral 
hearing loss), failed to consider the provisions of 38 C.F.R. § 
3.344 prior to the reduction action.

5.  The March 2006 VA audiological examination shows an average 
pure tone threshold of 61 decibels in the right ear, with speech 
recognition ability of 94 percent, and average pure tone 
threshold of 66 decibels in the left ear, with speech recognition 
ability of 94 percent.

6.  The September 2009 VA audiological examination shows an 
average pure tone threshold of 66 decibels in the right ear, with 
speech recognition ability of 94 percent, and average pure tone 
threshold of 69 decibels in the left ear, with speech recognition 
ability of 94 percent.

7.  The medical and other evidence of record fails to establish 
that the Veteran's service-connected bilateral hearing loss is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability rating for 
bilateral hearing loss from 30 percent to 20 percent disabling, 
effective June 1, 2007, is void ab initio.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344 
(2009); Kitchens v. Brown, 7 Vet. App. 320 (1995).

2.  The criteria for an increased disability evaluation in excess 
of 30 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Part 4, including Diagnostic Code 6100 
(2009).

3.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board emphasizes that a claim for restoration of a disability 
rating is completely separate from a claim of entitlement to an 
increased disability rating.  A restoration claim involves a 
determination as to whether a reduction in disability rating 
initiated by the RO was appropriate, whereas an increased rating 
claim is initiated by the Veteran and concerns his disagreement 
with the disability rating assigned to a service-connected 
disability.  These claims require application of distinctive 
procedural requirements, burdens of proof and law and 
regulations.
A.  Rating Reduction

In light of the favorable decision restoring the 30 percent 
rating for service-connected bilateral hearing loss, the Board 
finds that any VA deficiency in complying with VCAA is harmless 
error as the Board's action below constitutes a full grant of 
benefits.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

B.  Increased Disability Rating

Duty to Notify

With respect to the Veteran's increased rating claim decided 
herein, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in March 2006 and August 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 
at 187.  The Court held that to satisfy the first Quartuccio 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of 
Appeals for the Federal Circuit overruled the Vazquez-Flores in 
part, striking claimant-tailored and "daily life" notice 
elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This was accomplished by the August 2009 
notice letter.

Although the August 2009 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial to 
him, since he was subsequently provided adequate notice in August 
2009, he was provided ample time to respond with additional 
argument and evidence, the claim was readjudicated and an 
additional Supplemental SOC (SSOC) was provided to the Veteran in 
December 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his appellate claim, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
September 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The September 2009 VA examination report is 
thorough and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
II.  Reduction

Congress has provided that a veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court 
has consistently held that when a RO reduces a veteran's 
disability rating without following the applicable regulations, 
the reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a disability rating, VA is required to comply 
with several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. App. 413, 
420 (1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

VA regulations also provide that where a reduction in evaluation 
of a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2009).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement, such as, 
psychiatric disorders will not be reduced on any one examination, 
except in those instance where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  The regulations provide further, that these 
considerations are required for ratings, which have continued for 
long periods at the same level (five years or more), and that 
they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

The law provides that where a rating reduction was made without 
observance of law, although a remand for compliance with that law 
would normally be an adequate remedy, in a rating reduction case, 
the erroneous reduction must be vacated and the prior rating 
restored.  Schafrath, 1 Vet. App. at 595.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination forming 
the basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding of 
material improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the ordinary 
conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his latest address of record of 
the contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  See 38 C.F.R. § 3.105(e) (2009).

The Veteran filed his claim for entitlement to an increased 
disability rating for bilateral hearing loss in February 2006.  
In May 2006, the RO proposed to reduce his disability rating from 
30 percent to 20 percent disabling based on the March 2006 VA 
audiological examination report.  In September 2006, the RO 
proposed to further reduce the Veteran's disability rating for 
his hearing loss from 30 percent to a noncompensable rating.  The 
Veteran was informed of the proposal by letter dated in October 
2006, and was given 60 days to respond.  By rating action in 
March 2007, the RO reduced the 30 percent rating to a 
noncompensable rating; effective from June 1, 2007.  The Veteran 
filed his NOD with this determination in April 2007.  In November 
2007, a SOC was issued that restored the Veteran's hearing loss 
disability rating to 20 percent disabling, effective June 1, 
2007, on the basis of 38 C.F.R. § 3.951.  This determination was 
implemented by a November 2007 rating decision.

In the instant case, the critical issue is whether 38 C.F.R. § 
3.344 applies - that is, whether the 30 percent evaluation was in 
effect more than five years at the time of the reduction of 
benefits to 20 percent disabling, effective June 1, 2007.  Here, 
the evidentiary record shows that the Veteran was granted service 
connection by the RO in November 1984, and was assigned a 20 
percent evaluation, effective September 20, 1983, the day 
following the Veteran's discharge from service.  Thereafter, 
effective February 1, 1992, the Veteran's disability rating was 
increased from 20 percent to 30 percent disabling.  See 38 C.F.R. 
§ 3.400(b)(2) (2009).  As such, the 30 percent disability rating 
was in effect for well over five years prior to June 2007, and 
38 C.F.R. § 3.344 applies.  See Brown v. Brown, 5 Vet. App. 413 
(1993) (measured from the effective date of the disability, not 
the rating decision).

Thus, the reduction is void because the provisions of 38 C.F.R. § 
3.344 were not met.  In fact, there was no suggestion of any 
consideration of 38 C.F.R. § 3.344 whatsoever.  While the RO's 
decision to reduce the 30 percent rating implied that there was 
improvement, there was no indication that the RO considered the 
provisions of 38 C.F.R. § 3.344.  Specifically, whether there was 
"sustained improvement" and that such improvement was reasonably 
certain to be maintained under the ordinary conditions of life; a 
requirement prior to a reduction in a rating that has been in 
effect for more than 5 years.  Further, the Veteran was not given 
notice of 38 C.F.R. § 3.344 in the November 2007 SOC or the 
January 2009 or December 2009 SSOCs.

Thus, the Board finds that the November 2007 rating decision was 
improper and is void ab initio.  Accordingly, the 30 percent 
evaluation for the Veteran's bilateral hearing loss is restored.

III.  Increased Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. 
§ 4.85 (2009).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).  Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  See 38 C.F.R. § 4.86(b) (2009).

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated 30 percent disabling under 38 C.F.R. § 4.85 (2009).

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.

The March 2006 VA audiological examination report revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
70
65
70
LEFT
10
50
75
70
70

Puretone threshold averages were 61 and 66 decibels in the right 
and left ears, respectively.  The speech discrimination scores at 
that time were 94 percent in both ears.  This examination report 
yielded a numerical designation of II in the right ear (58 to 65 
percent average puretone decibel hearing loss, with between 92 
and 100 percent speech discrimination) and a numerical 
designation of II for the left ear (66 to 73 percent average 
puretone decibel hearing loss, with between 92 and 100 percent 
speech discrimination).

Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.

The September 2009 VA audiological examination report revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
70
65
70
LEFT
25
60
75
70
70

Puretone threshold averages were 66 and 69 decibels in the right 
and left ears, respectively.  The speech discrimination scores at 
that time were 94 percent in both ears.  This examination report 
yielded a numerical designation of II in the right ear (58 to 65 
percent average puretone decibel hearing loss, with between 92 
and 100 percent speech discrimination) and a numerical 
designation of II for the left ear (66 to 73 percent average 
puretone decibel hearing loss, with between 92 and 100 percent 
speech discrimination).

Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, the 
Board finds that the Veteran is not entitled to a disability 
rating in excess of 30 percent, under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  However, 
the Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, each of the four specified 
frequencies is not 55 dB or more in either ear, as required for 
the criteria for 38 C.F.R § 4.86(a).  Also, the Veteran's hearing 
tests do not show a result of 30 dB or less at 1000 Hz and 70 dB 
or more at 2000 Hz, as would be required for application of table 
VIa under 38 C.F.R. § 4.86(b).  Therefore, the rating under 
38 C.F.R. § 4.85 is the correct rating under the regulations for 
the Veteran.

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's bilateral hearing loss 
under any pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  As for the level of hearing 
loss, as explained above, this must be determined by appropriate 
studies, and in this case, the studies performed indicate a zero 
percent level of hearing loss.

The Board is aware of the findings in the January 2010 VA Medical 
Center audiological consult.  However, the audiometric findings 
do not include the Maryland CNC testing results required by 
statute, and thus, are not considered competent evidence for 
rating purposes.

The Board thus finds that the Veteran is not entitled to a 
disability rating in excess of 30 percent for his bilateral 
hearing loss under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the Veteran's claim.

Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.


As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for his bilateral hearing 
loss was filed on February 23, 2006.  In this case, therefore, 
the relevant time period is from February 23, 2005 to the 
present.

As explained above, the Veteran is currently assigned a 30 
percent disability rating for his bilateral hearing loss.  In 
essence, the evidence of record, to include the VA examination 
reports dated in March 2006 and September 2009, indicates that 
the bilateral hearing loss has not changed appreciably from 
February 23, 2005 to the present.  Throughout the period starting 
in February 2005, there have been no clinical findings sufficient 
to justify the assignment of a higher rating.

Accordingly, staged ratings are not applicable.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim for 
an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.

IV.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's 
claim under C.F.R. § 3.321(b)(1) because that regulation was 
included in the November 2007 SOC.  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-5 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the final 
report of the examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not 
rely exclusively on objective test results to determine whether 
an extraschedular rating is warranted.  See Martinak, 21 Vet. 
App. at 455.

While the March 2006 and September 2009 VA examiners did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss, the Board finds that no 
prejudice results to the Veteran.  Crucially, neither the Veteran 
nor his representative has indicated that there are any 
functional effects caused by the Veteran's hearing loss.  The 
Veteran has had ample opportunity to furnish evidence of 
functional effects to VA.  He did not.  See 38 U.S.C.A. § 5107(a) 
(West 2002).  Therefore, while the March 2006 and September 2009 
VA examinations are defective under Martinak, the Board finds 
that the evidence of record is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).


Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers puretone decibel 
hearing loss and speech discrimination hearing loss.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Board has been unable to identify an exceptional or unusual 
disability picture, and neither has the Veteran nor his 
representative.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The Veteran 
is currently employed at a VA medical center.  See Travel Board 
hearing transcript, March 11, 2010, p. 6.  There is no indication 
that he has missed any work because of his bilateral hearing 
loss, and there is nothing in the current evidence of record to 
indicate that bilateral hearing loss causes unusual employment 
impairment.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  As the Veteran has not 
reported any functional effects caused by his hearing disability, 
any such functional effects do not constitute an exceptional or 
unusual disability picture, which warrants consideration of an 
extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

Restoration of the 30 percent disability rating assigned for 
bilateral hearing loss is granted.

Entitlement to a disability rating in excess of 30 percent for 
service-connected bilateral hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to service connection for vertigo.

The Veteran filed his claim in May 2009.  A rating decision was 
issued in November 2009, which denied entitlement to service 
connection for vertigo.  During the Veteran's March 2010 Travel 
Board hearing, he appeared to indicate disagreement with the 
denial of this claim.  

Since the filing of a Notice of Disagreement initiates appellate 
review, the claim must be remanded for the preparation of a SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:


The RO/AMC should issue the Veteran a SOC 
pertaining to his claim of entitlement to 
service connection for vertigo.  Along 
with the SOC, the RO must furnish to the 
Veteran and his representative a VA Form 9 
(Appeal to Board of Veterans' Appeals) and 
afford them the applicable time period for 
perfecting an appeal to this issue.  (The 
Veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected).  If, and only 
if, the Veteran files a timely appeal, 
this issue should be returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


